EXHIBIT 23.1 Consent of Independent Auditor We consent to the incorporation by reference in the registration statements on Form S-8 (Nos. 333-206094, 333-197759, 333-201504, 333-188620, 333-168552, 333-136963, 333-84787, 333-85368 and 333-181697) and on Form S-3 (No. 333-191604) of BioMarin Pharmaceutical Inc., of our report dated March 14, 2016, with respect to the statements of assets acquired and revenues and direct expenses of the Merck PKU Business, which report appears in this Current Report on Form 8-K/A dated March 15, 2016.
